DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims priority from provisional application 62/967570 filed 01/29/2020. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 11-14 and 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Jia et al., (US-20180107379-A1, hereinafter as, Jia).

In regards to claim 1, Jia discloses a sensor pattern for capacitive sensing (fig.1, touch sensor pattern for capacitive sensing), the sensor pattern (fig.1, touch sensor pattern) comprising: a first electrode (TX, fig.1, para 0046), wherein the first electrode comprises a strip extending in a vertical direction across the sensor pattern (fig.1, TX is a strip shape electrode which extends in the column direction across the sensor pattern, para 0046); a plurality of second electrodes capacitively coupled to the first electrode (fig.1, RX electrodes, para 0046, are capacitively coupled to TX as they form mutual capacitor(s)), the plurality of second electrodes comprising a first subset and a second subset (RXs electrodes comprise a first subset and a second subset arranged to the left and right side of TX electrode, fig.1), wherein the first subset of the plurality of second electrodes is arranged in a first column, the first column extending in a vertical direction (RX first column, fig.1 in column direction), wherein the second subset of the plurality of second electrodes is arranged in a second column, the second column extending in the vertical direction (RX second column, fig.1, in column direction), and wherein the first subset and the second subset of the plurality of electrodes are disposed adjacent to the first electrode on opposing sides of the first electrode (RX electrodes columns on the left and right of TX, fig.1).


In regards to claim 12, Jia discloses an input device, comprising: a display substrate (para 0023, there is provided a touch control display device including any one of the above touch panels); a stack of display layers (para 0056,  the display device may include a mobile phone, a notebook computer, a tablet computer, a display, a digital photo frame, a navigator, an identity identifying apparatus or any one of products or components that have a display function. Such display devices inherently has display layers such as TFT substrate and a color film substrate, para 0022) comprising a plurality of display pixels of a display screen (para 0040, the display layers comprise pixels that are charged); at least one capacitive sensing layer disposed on the display substrate (touch panel para 0023, is disposed on the display substrate of the display device), the at least one capacitive sensing layer (fig.1, touch sensor pattern for capacitive sensing) comprising a sensor pattern (fig.1, touch sensor pattern), the sensor pattern (fig.1, touch sensor pattern) comprising: a first electrode (TX, fig.1, para 0046), wherein the first electrode comprises a strip extending in a vertical direction across the sensor pattern (fig.1, TX is a strip shape electrode which extends in the column direction across the sensor pattern, para 0046); a plurality of second electrodes capacitively coupled to the first electrode (fig.1, RX electrodes, para 0046, are capacitively coupled to TX as they form mutual capacitor(s)), the plurality of second electrodes comprising a first subset and a second subset (RXs electrodes comprise a first subset and a second subset arranged to the left and right side of TX electrode, fig.1), wherein the first subset of the plurality of second electrodes is arranged in a first column, the first column extending in a vertical direction (RX first column, fig.1 in column direction), wherein the second subset of the plurality of second electrodes is arranged in a second column, the second column extending in the vertical direction (RX second column, fig.1, in column direction), and wherein the first subset and the second subset of the plurality of electrodes (RX electrodes columns on the left and right of TX, fig.1).    
In regards to claims 2, 13, Jia discloses the sensor pattern of claim 1, the input device of claim 12, wherein the sensor pattern is arranged on two stacked capacitive sensing layers (the sensor pattern is arranged as two layers including TX/RX and routing lines called as electrode leading wires, fig.1), and wherein the first electrode is disposed on a top layer of the two stacked capacitive sensing layers (para 0021, in one embodiment, the plurality of touch control drive electrodes and the plurality of touch control sensing electrodes are located in a same layer. Interpreted as being disposed on the top of that “same” layer).
 In regards to claims 3, 14, Jia discloses the sensor pattern of claim 2, the input device of claim 13, wherein the plurality of second electrodes is disposed on the top layer (para 0021, in one embodiment, the plurality of touch control drive electrodes and the plurality of touch control sensing electrodes are located in a same layer. Interpreted as being disposed on the top of that “same” layer. Basically, the TX and RX is disposed on the same layer forming a single layer sensor pattern). 

In regards to claims 6, 17, Jia discloses the sensor pattern of claim 3, the input device of claim 14, further comprising: a plurality of routing traces coupled to the plurality of second electrodes and exiting the sensor pattern in the horizontal direction (para 0041, fig.1,  a plurality of sensing electrode leading wires Rn_p (such as R1_1, R2_1 . . . , R1_2, R2_2 . . . , Rn_1, R(n-1)_1 . . . , Rn_2, R(n-1)_2 . . . ), wherein each of the plurality of routing traces is coupled to (each of the plurality of leading wires is connected to left side and right side RX columns, fig.1, as shown). 

In regards to claim 11, Jia discloses the sensor pattern of claim 1, wherein the first electrode is configured to operate as a transmitter electrode in a transcapacitance sensing configuration, and wherein the plurality of second electrodes is configured to operate as a receiver electrode in the transcapacitance sensing configuration (para 0041, fig.1, as shown in FIG. 1, the touch panel includes an electrode array formed by a plurality of touch control drive electrodes Tx (denoted by Txn_m, such as Tx1_1, Tx1_2 . . . , Tx2_1, Tx2_2 . . . , Txn-1_1, Txn-1_2 . . . , Txn_1, Txn_2 . . . ) and a plurality of touch control sensing electrodes Rx). 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 

Claims 4-5, 7, 9, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia. 
In regards to claims 4, 15, Jia discloses the sensor pattern of claim 3, the input device of claim 14, further comprising: a plurality of routing traces coupled to the plurality of second electrodes (fig.1, para 0041, a plurality of sensing electrode leading wires Rn_p (such as R1_1, R2_1 . . . , R1_2, R2_2 . . . , Rn_1, R(n-1)_1 . . . , Rn_2, R(n-1)_2 . . . )), 
Jia does not expressly disclose “the plurality of routing traces disposed on a bottom layer of the two stacked capacitive sensing layers.” However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, in view of Jia’s disclosure of fig.1 because Jia already discloses the routing lines Rn_p being disposed on the capacitive sensing substrate which appear to be disposed on the either of the top layer or a bottom layer. There’s only two finite possibility in which one of ordinary skill in the art would have arranged the routing lines on – either at a bottom layer of the capacitive sensing layers or on top of the capacitive sensing layers as a matter of design choice without a challenge.  
In regards to claims 5, 16, Jia discloses the sensor pattern of claim 4, the input device of claim 15, further comprising: a routing trace associated with the first electrode, and wherein the plurality of routing traces associated with the plurality of second electrodes and the routing trace (para 0044, it is understood that, in the embodiment, each row or each column of the touch control drive electrodes in each of the touch control regions may be individually in electrical connection with the control circuit through different drive electrode leading wires (not shown), fig.1. leading wires for RX are arranged in the column direction. Since TX are in column direction, their routing lines (lead wires) can also be placed in the column direction by one of ordinary skill in the art).
In regards to claims 7, 18, Jia discloses the sensor pattern of claim 2, the input device of claim 13, 
Jia does not expressly disclose wherein the plurality of second electrodes is disposed on a bottom layer of the two stacked layers. However, this limitation would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, as a matter of design choice in view of Jia’s disclosure of para 0020, since Jia discloses that the touch control drive electrodes and touch control sensing electrodes can be located at different substrate/layer. Para 0020, in one embodiment, the plurality of touch control drive electrodes are located a substrate that is the same as or different from the substrate where the plurality of touch control sensing electrodes are located. Therefore, the one of ordinary skill in the art would have placed the plurality of second electrodes disposed on a bottom layer of the two stacked layers.
In regards to claim 9, Jia discloses the sensor pattern of claim 1, 
para 0045, in the embodiments shown in figures, each of the touch control sensing electrodes Rx may be a plate electrode, such as in a rectangle shape, a round shape, an elliptical shape or other polygon shape. Since, Jia suggest having other polygon shape, it would not have been challenging for a person of ordinary skill to design a diamond shaped second electrodes.  
Additionally, and alternatively, it would have been an obvious matter of design choice to wherein the plurality of second electrodes is diamond-shaped, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 IV B: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant). 

9.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Shu et al., (US-20190196620-A1, hereinafter as, Shu). 

In regards to claim 8, Jia discloses the sensor pattern of claim 1, 
Jia does not disclose wherein each of the first electrode and the plurality of second electrodes comprise a plurality of extensions that overlap, in the horizontal direction, to form interdigitated regions. 
Shu discloses wherein each of the first electrode and the plurality of second electrodes comprise a plurality of extensions that overlap, in the horizontal direction, to (for electrode series ESl, ES2 (sensing) and EL (ELM1) (driving), as shown in FIG. 14, extensions SL of EL electrodes overlap with extension portion of ES1/ES2, fig.14. Such as para, 0040, each of the electrodes E4 in a mutual capacitive touch panel 400 provided by this embodiment may include a slit SL, which overlaps one corresponding of the first strip portions SP1. More specifically, the slits SL may at least partially overlap the electrode portions ELA1. In this embodiment, the slits SL may also appear as a grating in shape, so as to overlap the branch portions BP and the first portions SP1 of the electrode portions ELA1).  
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Shu’s teachings in Jia in so that the coupling capacitance between the electrodes E4 and the electrode portions ELA1 can be reduced, para 0040, which increases the sensing speed of the capacitive touch sensor. 
10.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia in view of Wang et al., (US-20210034198-A1, hereinafter as, Wang). 

In regards to claim 10, Jia discloses the sensor pattern of claim 1, 
Jia does not disclose wherein at least one of the first electrode and the plurality of second electrodes comprises cutouts. 
Wang discloses wherein at least one of the first electrode and the plurality of second electrodes comprises cutouts (figs.1-2, either the first mesh electrode or the second mesh electrode has openings OP1 and OP2). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use LIU’s teachings in Jia in order to make metal mesh electrodes with openings (the cutouts) so that light transmitted from the display device is propagated through it when the touch sensor layer is disposed on the front side of the touch display device.
11.	Claim(s) 19-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sleeman et al., (US-20190302926-A1, hereinafter as, Sleeman). 

In regards to claim 19, Sleeman discloses a sensor pattern for capacitive sensing, the sensor pattern (fig.7B, para 0084, a two-electrode layer capacitive touch screen ) comprising: a first capacitive sensing layer comprising at least one electrode shaped according to a first pattern (layer comprising drive electrodes 60 shaped with a first pattern as shown, fig.7B); a second capacitive sensing layer disposed in a first direction on the first capacitive sensing layer (layer comprising sense electrodes 62 disposed on the drive electrodes layer, fig.7B, para 0112 in a horizontal direction), the second capacitive sensing layer comprising at least one electrode shaped according to a second pattern (sense electrode pattern having the shape as shown), substantially similar to the first pattern (which are “substantially similar” to that of the drive electrode pattern, fig.7B), wherein the second pattern has a translational offset relative to the first pattern in a second direction, perpendicular to the first direction (para 0041, the sense electrodes cross the drive electrodes at a plurality of intersections offset from each other by the thickness of the substrate i.e. in the vertical direction perpendicular to the horizontal direction, fig.7B).
In regards to claim 20, Sleeman discloses the sensor pattern of claim 19, wherein the second capacitive sensing layer comprises a second electrode adjacent to the at least one electrode (fig.7B, electrodes 60 and electrodes 62 are adjacent to each other in the vertical direction. It is noted that the limitation does not include “adjacent” by being disposed in a same layer), wherein the second electrode is electrically coupled to the at least one electrode of the second capacitive sensing layer by at least one electrode coupling on the second capacitive sensing layer (by virtue of forming mutual capacitance, the electrodes 62 and 60 would be capacitively coupled, fig.7B, para 0027).
 Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627